Roberts, J.
This is a prosecution instituted in November, 1856, for permitting a slave to hire his own time.
There was a motion to quash the indictment, a trial by jury and conviction. Defendant moved for a new trial “ for the reason that the verdict and judgment are not supported by the law,” which motion was overruled by the Court, and defendant brought the case into this Court on appeal.
The only question is, does the law authorize a prosecution by indictment for this offence? The ease of Rawles v. The State (15 Tex. R. 581) settles it in the negative.
The judgment below is reversed and ease dismissed.
Reversed and dismissed.